                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:20-CV-257-RJC-DCK

 MATTHEW BENHAM,                                          )
                                                          )
                 Plaintiff,                               )
                                                          )
     v.                                                   )   ORDER
                                                          )
 TECHNOLOGY PARTNERS, LLC,                                )
                                                          )
                 Defendant.                               )
                                                          )

          THIS MATTER IS BEFORE THE COURT sua sponte regarding settlement of this case.

The parties filed a “Joint Notice Of Settlement” (Document No. 23) notifying the Court that they

reached a settlement in principal on June 3, 2020. The Court commends counsel and the parties

for their efforts in resolving this matter.

          IT IS, THEREFORE, ORDERED that the parties shall file a Stipulation of Dismissal in

this case on or before July 3, 2020.

          SO ORDERED.



                                   Signed: June 4, 2020




       Case 3:20-cv-00257-RJC-DCK Document 24 Filed 06/04/20 Page 1 of 1
